Citation Nr: 0836687	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 1968 
and from July 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) that denied entitlement to a 
disability rating in excess of 30 percent for PTSD.  By a 
rating action dated in February 2008, the 30 percent rating 
assigned for PTSD was increased to 50 percent, effective from 
October 2006 (date of claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his service-connected 
post-traumatic stress disorder (PTSD).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Based 
upon its review of the veteran's claims file, the Board finds 
that there is a further duty to assist the veteran with his 
claim herein.

A review of the veteran's claims file reveals additional 
post-service private treatment records that must be obtained.  
In his June 2007 notice of disagreement (NOD), the veteran 
reported that he has sought treatment for his PTSD from P. 
Porter, his fee-basis mental health provider.  He also 
indicated that VA treatment records would document the 
frequency and severity of his panic attacks.  In addition, in 
a February 2007 psychiatric examination report, G. 
Richardson, M.D. noted that he reviewed clinical records 
provided by Ms. Porter prior to examining the veteran.  Dr. 
Richardson indicated that P. Porter is a Licensed Clinical 
Social Worker and the veteran's outpatient readjustment 
counseling specialist.  The claims file does not reflect an 
attempt by the RO to obtain any of these records.  As part of 
VA's duty to assist the veteran in developing evidence in 
support of his claim, the RO must, with the assistance of the 
veteran, attempt to obtain these records as well as the 
outstanding VA treatment records that the veteran referred to 
in his NOD.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility). 

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Although the veteran's 
representative indicated during the May 2008 Board hearing 
that the veteran understood all aspects of the Vazquez-Flores 
v. Peake case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  

2.  The RO must contact the veteran and 
ask that he identify any VA or non-VA 
health care provider that has treated him 
for his PTSD since October 2005.  The 
veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
The RO must then attempt to obtain all 
identified records, to include all 
treatment records from P. Porter.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Thereafter, if and only if additional 
pertinent records are obtained, the RO 
must schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must comment upon the presence or absence, 
and the frequency or severity of the 
following symptoms due to PTSD: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  



If possible, the examiner should be asked 
to differentiate between the symptoms 
attributed to the veteran's service 
connected PTSD and those attributed to his 
non-service connected personality disorder 
and problems with substance abuse.  

Further, the examiner must provide an 
opinion as to whether the veteran's PTSD, 
in and of itself, renders him unable to 
obtain or retain employment.  

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal must 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

